Citation Nr: 0109644	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for thrombophlebitis as a result of Department of 
Veterans Affairs (VA) medical treatment.

2.  Entitlement to a total rating based on individual 
unemployability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954; he sustained shrapnel wound in Korea and was awarded 
the Purple Heart Medal.  This case came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Jackson, Mississippi VA Regional Office (RO).  
That RO decided service connection issues which, as will be 
set forth below, are no longer considered part of this 
appeal.

In a September 1997 decision, the Board determined that the 
veteran's own medical opinions concerning the relationship 
between his service-connected shell fragment wound of the 
right leg and his thrombophlebitis constituted new and 
material evidence, and reopened the claims and remanded them 
to the RO for additional development.  Due to the veteran's 
relocation to California, the case was transferred to the RO 
in Los Angeles, California, which subsequently denied his 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for the development of thrombophlebitis as the result 
of the medical treatment he received for his right leg 
disability from VA medical facilities.  In a May 1999 
decision, the Board denied the veteran's claims for these 
issues.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2000 order, the Court granted a Joint Motion for 
Remand, vacated, in part, the Board's May 1999 decision and 
remanded the case to the Board.  In that Joint Motion and 
subsequent Court Order, it was noted that the appellant 
waived appellate review of the service connection issues, and 
the appeal as to those issues was dismissed.  As such, the 
Board's decision as to those issues is final.  The issue of 
an increased rating for a shell fragment wound scar, raised 
in the Joint Motion, is referred to the RO for appropriate 
action.

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 was remanded for further development, as discussed 
below.

Subsequently, the veteran filed a claim for entitlement to a 
total rating based on individual unemployability.  The Los 
Angeles RO denied this claim in May 1999.  The veteran 
appealed this issue and it has been certified to the Board.  
Due to a subsequent move, the Phoenix, Arizona RO has 
jurisdiction of this case.

The appellant has been represented by several different 
people and organizations during the course of the appeal.  At 
this time, there appears to be no active power of attorney to 
any group or individual.  As such, the appellant is currently 
representing himself in this appeal.


REMAND

The Board notes that the evidence submitted by the veteran 
includes an August 1994 statement/opinion with attachments 
from an employee, S.C., of the Coagulation Department of 
Kaiser Permanente.  There was no indication that the person 
providing the statement was a physician and there was no 
evidence of the person's credentials as to this person's 
ability to provide a medical opinion on the veteran's claim.  
The Court has indicated this matter should be clarified.  
Additionally, the RO should ensure that all medical evidence 
pertaining to the veteran's treatment at Kaiser Permanente 
has been obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the need for additional development as noted above 
and because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As the outcome of the section 1151 issue may have bearing on 
the other issue, consideration of the total rating issue is 
deferred pending the development requested herein.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization, the RO should contact the 
Coagulation Department of Kaiser 
Permanente and request the credentials 
of S. Chong, the author of the August 
1994 statement. 

2.  The RO should also request copies of 
the veteran's medical records of 
treatment from Kaiser Permanente from 
1998 to present, if any.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran does not need to take 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



